Citation Nr: 1603872	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  05-06 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for joint pain and stiffness, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to September 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, District of Columbia, and is currently under the jurisdiction of the VA RO in Pittsburgh, Pennsylvania.

A hearing before the undersigned Veterans Law Judge was held in July 2007 in Washington, DC.  A transcript of the hearing has been associated with the claims file.

This matter was previously remanded by the Board in November 2007 and February 2011.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of an increased disability rating in excess of 10 percent for degenerative disc disease L4-5 (also claimed as tingling in both legs and feet) has been raised by the record in a December 2015 statement of the Veteran's representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.



REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The record reflects the Veteran had service in Southwest Asia during the Persian Gulf War.  Further, the medical records indicate treatment for complaints of joint pain and stiffness.

The Board acknowledges that the Veteran is already service connected for bilateral knee disabilities (right knee retropatellar degeneration and left knee degenerative changes) previously claimed as joint stiffness and pain; early degenerative joint disease of the left wrist; chronic extensor tendovaginitis of the right wrist; craniectomy and laminectomy of the cervical spine; left shoulder dislocation; right shoulder dislocation; headaches; tendonitis of the right elbow; degenerative disc disease L4-5; residuals of 5th metacarpal fracture of the right hand; allergic rhinitis; and gastric hyperacidity and small hiatal hernia (claimed as epigastric burning).  

At the July 2007 Board hearing, the Veteran testified that he started experiencing joint pain and stiffness in his knees, elbows, and shoulders within five or six months after returning from deployment.  He described his symptom as generalized joint pain which has not improved.  The Veteran contended that he could distinguish the pain and stiffness from these service-connected disabilities from that of the nonservice-connected joint pain and stiffness he was claiming in his current appeal.  

According to the in-service treatment records, the Veteran complained of, and was treated for, swollen joints and joint pain.  The records indicate the Veteran reported joint pain prior to, and following, deployment from Southwest Asia.

Post-service medical records indicate treatment for complaints of joint pain and stiffness.  

In August 2007, the Veteran was diagnosed with fibromyalgia.  The examiner at Landstuhl Regional Medical Center determined:

[The Veteran] also has progressive symptoms consistent with the diagnosis of fibromyalgia.  This has been progressive since 1991.  He needs to be American College Rheumatology [ACR] diagnostic criteria for fibromyalgia [sic[.  The symptoms began [status-post] Desert Storm but I'm not familiar with the diagnostic criteria for Gulf War Syndrome to definitively make that diagnosis.  He has had progressive poor sleep quality, daytime somnolence, multiple tender points above and below the waist and on both sides of his body of a progressive nature.

The Board noted in November 2007 that it was not clear from the competent medical evidence on file whether the Veteran had "signs" of the claimed joint pain and stiffness in the medical sense of objective evidence perceptible to an examining physician that are actually separate and distinct from the symptomatology associated with the service-connected disabilities of the cervical spine, bilateral shoulders, right elbow, lumbar spine, and right hand at that time.  

Therefore, in the November 2007 Board remand, the VA Appeals Management Center (AMC) was directed to provide the Veteran with a VA examination for his joint stiffness and pain claim.  The remand directives specified that the examiner should address whether the Veteran's complaints of joint stiffness and pain were separate and distinct from his various service-connected joint disabilities.  Additionally, the examiner was asked to address whether the Veteran had any unexplained complaints that were at least as likely as not a manifestation of an undiagnosed illness or an unexplained chronic multi-symptom illness. 

A review of the record reflects that the AMC provided the Veteran with a contract joints examination in January 2009.  The examiner diagnosed several orthopedic disabilities and discussed whether each was related to an injury or disease in service.  However, he did not discuss whether the Veteran's complaints of joint stiffness and pain were separate and distinct from his service-connected orthopedic disabilities.  He also failed to address whether any of the Veteran's complaints could be attributed to an undiagnosed illness or unexplained chronic multi-symptom illness.  Further, the claims file includes an August 2007 diagnosis of fibromyalgia.  The examiner did not discuss this diagnosis.  

In light of these deficiencies, the Board determined in February 2011 that the  January 2009 VA examiner's opinion was not adequate to render a decision on entitlement to service connection for joint stiffness and pain, to include as due to an undiagnosed illness, and did not comply with the November 2007 Board remand directives.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim); see also Stegall, supra.

In February 2012, another examination was conducted where upon review of the medical evidence of record and the Veteran's lay statements regarding his symptoms, the contract examiner determined there was no evidence of fibromyalgia as a treatment record of August 2007 reflecting a diagnosis was not within the claims file.  The VA examiner "identified no single entry fitting into the complex fibromyalgia" and that the Veteran has not reported the typical symptoms of fibromyalgia.  

In addition, the examiner did not address whether the Veteran's complaints of joint stiffness and pain were separate and distinct from his service-connected orthopedic disabilities. 

Therefore, the Board finds that the February 2012 VA examination is not adequate and, on remand, the claims file should be provided to a VA examiner to clarify the deficiencies discussed above.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action should be taken to obtain treatment records pertaining to the Veteran's joints dated since the most recent treatment records in the claims file.

2.  Following completion of the above, the Veteran's claims file should be provided to a VA examiner for opinions as set forth below.  Pertinent documents in the claims folder should be reviewed by the examiner , and the examination report should reflect that such a review was conducted.  The AOJ should insure that the examiner has access to the August 2007 treatment record reflecting a diagnosis of fibromyalgia (within VBMS, document type "Medical Treatment Records" receipt date August 31, 2007).

The examiner must state whether, as the Veteran has asserted, his complaints of joint stiffness and pain are separate and distinct from his currently service-connected orthopedic disabilities (bilateral knees, bilateral shoulders, right elbow, bilateral wrists, lumbar spine, cervical spine, and right hand) and service-connected headaches, allergic rhinitis, and gastric hyperacidity and small hiatal hernia.  If so, the examiner must state whether these symptoms can be attributed to any known clinical diagnosis or whether they are a manifestation of an undiagnosed illness or unexplained chronic multi-symptom illness, including fibromyalgia.  The examiner should specifically address the August 2007 treatment record reflecting a diagnosis of fibromyalgia (within VBMS, document type "Medical Treatment Records" receipt date August 31, 2007.) 

If the examiner attributes the Veteran's symptoms to a known clinical diagnosis other than his currently service-connected disabilities, s/he must state whether it is at least as likely as not (50 percent or greater probability) that such a disability was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by a disease or injury in service.

If the examiner does not attribute the Veteran's symptoms to a known clinical diagnosis, s/he must state whether these symptoms are the result of any identifiable etiology. 

The examiner must determine if there is a qualifying chronic disability, including an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and/or irritable bowel syndrome.  A chronic disability includes objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Chronic disabilities are those that have existed for 6 months or more or that have exhibited intermittent episodes of improvement and worsening over a 6-month period, measured from the earliest date on which the evidence establishes that the signs or symptoms of the disability first became manifest.  A medically unexplained chronic multisymptom illness is a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to fatigue, skin signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, upper or lower respiratory systems signs or symptoms, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders. 

All opinions expressed by the examiner should be accompanied by a complete rationale, with citation to relevant medical findings and lay statements.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim of entitlement to service connection for joint stiffness and pain, to include as due to an undiagnosed illness, should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

